Title: To John Adams from Jane Tunis, 1799
From: Tunis, Jane
To: Adams, John



To the President of the United States,
ca. 1799

The Petition of sundry female inhabitants of Philadelphia most respectfully shews,
That it is with peculiar delicacy your petitioners have entered on the business hereafter detailed; that they know from its nature it is appropriated to men, and an interference of the other sex is usually esteemed an usurpation. But they have felt, and they hope without error, that the present is a case in which they may be known to act without offending the pride of others, or derogating from their own humility. They are not o’erstepping the limits which have been fixed to their sphere of utility; they are mothers and wives petitioning for fathers for husbands and for children, and nature gives a sanction to their prayer.— May it therefore please your Excellency to attend to the situation of the unhappy convicts for Sedition and Misdemeanor in the Counties of Bucks and Northampton. There are now more than thirty of them confined in the Gaol of Philadelphia for different periods, many long and painful, and under different fines, some without the scope of their little fortunes. Their names and their punishments your petitioners beg leave to attach to this paper. The Crimes beyond all doubt were aggravating; and even if much be allowed for their simplicity and shortsightedness, there still remains a heavy imputation on their honesty and good faith. But your petitioners have been taught that the object of penal law is to diminish Crime by making examples of the Criminal;— and from conversation with the prisoners or with those who have seen them, and from the accounts repeatedly received from their respective Counties of the Terror struck in that people when the insurrection was quelled, which terror has not yet subsided, they are perfectly well assured if example be the object it is completely answered. The annexed statement will shew what family each convict has, and what is his punishment; and it will appear that many with several children are confined for the term of a year, and many with small and perhaps no property are fined to a considerable amount. The propriety of these punishments in the abstract your Petitioners have not the presumption to question; it is not so much for the Prisoner as for his family that they pray; it is for the widowed mother and her orphans who while the sentence of the law is executing may pine and perhaps die in comfortless poverty.— Your petitioners therefore beseech your Excellency that a pardon may be administred to the Convicts, and that they may be given back to their respective connections; carrying with them what it is partially the design of their punishments to induce, minds more acquainted with the true interests of their Country; they must carry with them too, hearts most grateful for its lenity.
And your petitioners will ever pray &c.










Jane TunisMary RobertsThamzen RobertsMary AnnesleyMary HillMolly JonesLydia HuntSarah MeansChristiana HailerAnd Two More columns